Name: 2006/890/Euratom: Commission Decision of 4 December 2006 concerning the conclusion on behalf of the European Atomic Energy Community of a Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation and of the Protocol on Claims, Legal Proceedings and Indemnification to the Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation (notified under document number C(2006) 5219)
 Type: Decision
 Subject Matter: European construction;  international affairs;  civil law;  electrical and nuclear industries;  justice;  deterioration of the environment;  Europe
 Date Published: 2007-06-05; 2006-12-08

 8.12.2006 EN Official Journal of the European Union L 343/85 COMMISSION DECISION of 4 December 2006 concerning the conclusion on behalf of the European Atomic Energy Community of a Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation and of the Protocol on Claims, Legal Proceedings and Indemnification to the Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation (notified under document number C(2006) 5219) (2006/890/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101(2) thereof, Whereas: (1) In accordance with the directives adopted by the Council Decision of 10 April 2000, the Commission participated in the negotiations with the Russian Federation on an Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation and a Protocol on Claims, Legal Proceedings and Indemnification. (2) A Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation (MNEPR) and the Protocol on Claims, Legal Proceedings and Indemnification to the Framework Agreement on a MNEPR were signed in Stockholm on 21 May 2003. (3) The Framework Agreement was signed by the European Community, the European Atomic Energy Community, Norway, Sweden, Denmark, Finland, Belgium, France, Germany, the United Kingdom, the Netherlands and Russia. (4) The MNEPR Framework Agreement establishes a multilateral legal framework for nuclear-related projects carried out by western countries in north-west Russia, and the Protocol on Claims, Legal Proceedings and Indemnification aims to settle issues of liability arising from activities undertaken in this context. (5) The MNEPR is designed to facilitate projects addressing problems regarding radioactive waste and spent nuclear fuel and decommissioning of nuclear submarines and icebreakers in the Russian Federation. It is focusing initially on the north-west region, but the Framework Agreement states that the MNEPR may also apply to projects or any other form of cooperation in other areas of nuclear activities, including nuclear safety, if so agreed by the Parties concerned. (6) The present bilateral Memorandum of Understanding signed between the European Commission on behalf of the Communities and the Russian Federation in 1995, covering the implementation of the Technical Assistance Programmes in the Field of Nuclear Safety and which address nuclear liability issues will not be applicable to projects under the new Instrument for Nuclear Safety Cooperation. (7) All the EU Member States which have signed the Framework Agreement have deposited their ratification instruments with the Depositories, the last one being the United Kingdom which ratified the Framework Agreement in April 2006. (8) The European Atomic Energy Community is now in a position to conclude the MNEPR Framework Agreement, HAS ADOPTED THIS DECISION: Sole Article 1. The Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation and the Protocol on Claims, Legal Proceedings and Indemnification to the Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation are hereby concluded on behalf of the European Atomic Energy Community. 2. The texts of the Framework Agreement and of the Protocol are attached to this decision. This Decision is addressed to the Member States. Done at Brussels, 4 December 2006. For the Commission Benita FERRERO-WALDNER Member of the Commission Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation The Government of the Kingdom of Belgium, the Government of the Kingdom of Denmark, the Government of the Republic of Finland, the Government of the French Republic, the Government of the Federal Republic of Germany, the Government of the Kingdom of the Netherlands, the Government of the Kingdom of Norway, the Government of the Russian Federation, the Government of the Kingdom of Sweden, the Government of the United Kingdom of Great Britain and Northern Ireland, the Government of the United States of America, the European Community, and the European Atomic Energy Community (hereinafter referred to as the Parties), Noting the Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management of 5 September 1997 (hereinafter referred to as the Joint Convention); Noting that the Joint Convention stipulates that spent fuel and radioactive waste within military or defence programmes should be managed in accordance with the objectives stated in that Convention even though they are excluded from it except as provided in Article 3 thereof; Noting also the Convention on Nuclear Safety of 17 June 1994; Recalling the importance the Joint Convention attaches to international cooperation in enhancing the safety of spent fuel and radioactive waste management through bilateral and multilateral mechanisms; Reaffirming the importance the Parties attach to the principles embodied in relevant international conventions on nuclear liability for the provision of international assistance in this field; Recognising the work of the Contact Expert Group for International Radwaste Projects established under the auspices of the International Atomic Energy Agency to deal with issues regarding international cooperation in radioactive waste management and related issues in the Russian Federation, and its contribution to the development of a comprehensive International Action Plan; Desiring to facilitate practical cooperation to enhance the safety of spent fuel and radioactive waste management in the Russian Federation, in particular through the implementation of projects in the Russian Federation that may be identified by the Contact Expert Group for International Radwaste Projects; Recalling the Declaration of Principles by members and observers of the Barents Euro-Arctic Council representing Denmark, Finland, France, Germany, Iceland, Italy, the Netherlands, Norway, Poland, the Russian Federation, Sweden, the United Kingdom and the United States regarding the Multilateral Nuclear Environmental Programme in the Russian Federation signed at BodÃ ¸ (Norway) on 5 March 1999 in which the participants declared their readiness to negotiate a multilateral Framework Agreement covering the necessary conditions for the provision of international assistance in this field, HAVE AGREED AS FOLLOWS: Article 1 Multilateral Nuclear Environmental Programmein the Russian Federation (MNEPR) 1. The Parties hereby establish a framework to facilitate cooperation in the area of safety of spent nuclear fuel and radioactive waste management in the Russian Federation. This framework shall be referred to as the Multilateral Nuclear Environmental Programme in the Russian Federation (MNEPR). The MNEPR shall apply to projects undertaken between contributors and recipients or any other form of cooperation agreed by them. It may also apply to projects or any other form of cooperation in other areas of nuclear activities, including nuclear safety, if so agreed by the Parties concerned. 2. The Parties shall seek to avoid duplication of assistance activities and to ensure that such activities are complementary to activities under other multilateral or bilateral funds, agreements, mechanisms or arrangements. Article 2 Definitions For the purposes of this Agreement the following terms shall have the following meanings: Technical aid (assistance) : Any form of gratuitous aid and/or contribution provided under this Agreement or under any Implementing Agreement, or otherwise agreed to by the Russian Party and the Contributing Party or Parties (hereinafter referred to as assistance); Contributor : Any Party other than the Russian Party or any entity authorised by such Party to provide assistance under the MNEPR; Recipient : The Russian Party or any other Russian entity authorised by the Russian Party to serve as beneficiary of assistance and partner for the realisation of a project under the MNEPR; Implementing Agreement : An agreement between one or more recipients and one or more contributors for the provision of assistance for the realisation of a project under the MNEPR. Article 3 Modes of cooperation under the MNEPR 1. Assistance under the MNEPR may be provided through: (a) Implementing Agreements between one or more recipients and any one of the contributors (Bilateral mode); (b) Implementing Agreements between one or more recipients and several contributors whereby a common financing arrangement will not be established (Multilateral simple mode); (c) Implementing Agreements between one or more recipients and several contributors whereby a common financing arrangement will be established (Multilateral funding mode); or (d) any other mechanism agreed by the recipient(s) and contributor(s) concerned. 2. Except as otherwise provided in this Agreement, the terms and conditions of this Agreement shall apply to all assistance provided under paragraph 1 of this Article. The provisions of this Agreement may also apply to activities undertaken before its entry into force if so agreed by the Parties involved in those activities. 3. The provision of assistance by the contributors under this Agreement shall be subject to the availability of appropriated funds. Article 4 MNEPR Committee 1. To facilitate cooperation and to exchange information under the MNEPR, the Parties hereby establish the MNEPR Committee. The MNEPR Committee shall be composed of one authorised official/governmental representative of each of the Parties, who shall also serve as a contact point for all questions of relevance to the MNEPR. 2. The MNEPR Committee may:  discuss the development and implementation of projects and any other form of cooperation under this Agreement,  discuss relevant activities under other bilateral or multilateral agreements or arrangements,  coordinate funding for projects under Article 3(1)(c),  identify obstacles and problems encountered in the implementation of projects, and make recommendations regarding their resolution,  establish working groups as required for the functioning of the MNEPR Committee,  discuss and make recommendations on other matters relevant to the operation of MNEPR activities, and  invite States, intergovernmental organisations or regional economic integration organisations being subject to public international law to accede in accordance with Article 16. 3. The MNEPR Committee shall adopt its Rules of Procedure. 4. The MNEPR Committee shall elect two co-chairpersons for 12-month periods from among representatives of the Parties, one from among the Contributing Parties and one representing the Russian Party. 5. The MNEPR Committee may decide to admit as observers any interested State, intergovernmental organisation or regional economic integration organisation being subject to public international law not party to this Agreement. Where a coordinator has been designated according to Article 5, that coordinator shall be admitted as an observer to meetings of the MNEPR Committee, where relevant. 6. Decisions and recommendations of the MNEPR Committee shall be made by consensus. Article 5 Coordinator of multilateral funding under the MNEPR 1. The Contributing Parties to a common financing arrangement, as referred to in Article 3.1(c), may designate a coordinator for such an arrangement. 2. The rights and obligations of the Contributing Parties under this Agreement apply equally to the Coordinator where the coordinator performs activities on behalf of the contributors. Article 6 Specific undertakings 1. The Parties shall promote activities necessary for the implementation of projects under the MNEPR. 2. The Russian Party shall ensure the prompt issuance of, inter alia, licences, permits, approvals and the prompt customs clearances necessary for the efficient implementation of projects. The Russian Party shall ensure the provision of data and information necessary for the implementation of specific projects within the framework of this Agreement. The Russian Party shall grant access to sites and facilities necessary for the implementation of specific projects within the framework of this Agreement. Should such access be restricted according to the provisions of the legislation of the Russian Federation, mutually acceptable procedures shall be developed in the Implementing Agreements. The Implementing Agreements shall also define the procedures for, and the scope of, the information to be transferred. 3. The provision of assistance shall be complemented by Russian resources. Such resources may be contributed in kind or otherwise for the implementation of projects under the MNEPR. Article 7 Claims, legal proceedings and indemnification 1. This Agreement is supplemented by a Protocol containing provisions on claims, legal proceedings and indemnification in respect of claims against contributors and their personnel or contractors, subcontractors, consultants, suppliers or subsuppliers of equipment, goods and services at any tier and their personnel, for any loss or damage of whatsoever nature arising from activities undertaken pursuant to this Agreement. 2. The Protocol and its Annex shall not apply to any Party that does not become a party to the Protocol. 3. Any Party that does not become a party to the Protocol may conclude with the Russian Party a separate agreement covering claims, legal proceedings and indemnification in respect of claims for any loss or damage of whatsoever nature arising from activities undertaken pursuant to this Agreement. Article 8 Use and retransfer of assistance 1. Unless the written consent of the contributor has first been obtained, the recipient shall not transfer title to, or possession of, any assistance provided pursuant to this Agreement to any entity, other than an officer, employee or agent of that contributor or that recipient and shall not permit the use of such assistance for purposes other than those for which it has been furnished. 2. The Russian Party shall take all reasonable measures within its power to ensure the security of, ensure the appropriate use of, and prevent the unauthorised transfer of assistance provided pursuant to this Agreement. Article 9 Exemption from taxes or similar charges 1. The Russian Party shall exempt assistance provided under this Agreement from customs duties, profits taxes, other taxes and similar charges. The Russian Party shall take all necessary steps to ensure that no local or regional taxes are levied on assistance provided under this Agreement. These steps will include the provision of letters from competent local and/or regional authorities confirming that no taxes will be levied on assistance provided under this Agreement. Such letters of confirmation covering localities and regions where projects under this Agreement will be carried out shall be deposited with at least one of the depositaries before the start of implementation of the projects. 2. The Russian Party shall exempt remuneration to foreign natural persons and to Russian citizens not ordinarily resident in the Russian Federation for work undertaken and services performed by such persons for the implementation of assistance under this Agreement from income tax, social security tax contributions, and similar charges within the territory of the Russian Federation. With regard to remuneration exempted by this paragraph, the Russian Party shall not have any obligations in terms of any charges and payments to the persons indicated in this paragraph, at the expense of the social security system or any other government funds. 3. The Contributing Parties and their personnel, their contractors, subcontractors, suppliers and subsuppliers may import into, and export out of, the Russian Federation equipment, supplies, materials or services required to implement this Agreement. In addition to the provisions regarding assistance, temporary importation and exportation shall not be subject to customs duties, license fees, undue restrictions, taxes or similar charges. 4. In addition to the preceding paragraphs, persons and entities participating in the implementation of the programmes in the framework of this Agreement within the territory of the Russian Federation are entitled to exemption from value added tax and other charges with regard to equipment and goods purchased within the territory of the Russian Federation for the implementation of the projects or the programmes in the framework of this Agreement, as well as works done and services rendered within the territory of the Russian Federation. 5. Imposition of taxation shall be regarded as a valid reason for suspension or termination of an assistance project, or not to initiate an assistance project. 6. The Russian Party shall be responsible for procedures ensuring the implementation of this Article. Necessary certificates shall be issued by the relevant competent authority. Article 10 Accounts, audits and examinations 1. Each recipient shall maintain proper accounts of all assistance funding received from contributors, and furnish such accounts, together with full supporting documentation, to the contributor or contributors concerned at regular intervals, as specified in the relevant Implementing Agreement or as otherwise agreed. 2. Upon request, representatives of a contributor shall have the right, within 60 days of making the request, to examine the use of any assistance provided by that contributor in accordance with this Agreement, at sites of their location or use if possible, and shall have the right to audit and examine any and all related records or documentation for a period of seven years after the completion or early termination of the project in question, unless another period is specified in the Implementing Agreement. The practical details of such audits and examinations shall be set out in the Implementing Agreements. Article 11 Intellectual property The Parties shall provide in Implementing Agreements, as appropriate, effective protection and allocation of rights to intellectual property transmitted or created under this Agreement. Article 12 Status of personnel and entry and exit of personnel 1. The Russian Party shall facilitate the entry and exit of employees of the Contributing Parties to this Agreement and their personnel and contractors, subcontractors, consultants, suppliers and subsuppliers and their personnel into and out of the territory of the Russian Federation for the purpose of carrying out activities in accordance with this Agreement. 2. The Russian Party shall accredit military and civilian personnel of the Contributing Parties, including employees of the Commission of the European Communities present in the territory of the Russian Federation in order to carry out activities related to the provision of assistance under this Agreement, as administrative and technical personnel of the respective diplomatic missions, the mission of the Commission of the European Communities and the missions of intergovernmental organisations, in the Russian Federation. After entry into force of this Agreement, the Parties will consult on the number of such personnel covered by this paragraph. The accreditation of such personnel shall have no effect on the number of accredited personnel permitted at Russian diplomatic missions in the Contributing Parties. 3. The Russian Party guarantees that the contractors, subcontractors, consultants, suppliers, subsuppliers and their personnel as referred to in paragraph 1 of this Article may import and re-export out of the territory of the Russian Federation all of their personal household effects as well as foodstuffs for their personal use without being liable to any customs duties, taxes, or similar charges. Duty-free import into and re-export out of the Russian Federation of one motor vehicle per family is allowed, provided that the vehicle is used only within the period of the relevant contract and is re-exported at the end of this period. Article 13 Settlement of disputes Any disagreement between two or more Parties concerning the interpretation of this Agreement, or its implementation, shall be resolved through consultations. Consultations shall take place not later than three months after one of the Parties submits such a request in writing to the other Party or Parties. Article 14 Awarding of contracts In the event that a Party awards a contract for the acquisition of goods and services, including construction, to implement this Agreement, such contracts shall be awarded in accordance with the laws and regulations of that Party, or such other laws and regulations as that Party may choose. Russian companies can also be used as contractors or subcontractors. Article 15 Modifications and amendments 1. Any modification or amendment to this Agreement, and any additional protocol to it, may be made by agreement among the Parties to this Agreement. 2. Any modification or amendment made pursuant to this Article shall be subject to ratification, acceptance or approval by all of the Parties. Modifications or amendments shall enter into force for all Parties 30 days following the date of receipt by at least one of the depositaries of the last notification of ratification, acceptance or approval. Article 16 Accession 1. This Agreement shall be open for accession by any State, intergovernmental organisation or regional economic integration organisation being subject to public international law upon invitation by the MNEPR Committee. 2. This Agreement shall enter into force for the acceding Party 30 days following the date of receipt by at least one of the depositaries of the acceding Party's instrument of accession and the last of the notifications by the Parties expressing concurrence. Article 17 Depositaries The Minister of Foreign Affairs of the Russian Federation and the Secretary General of the Organisation for Economic Cooperation and Development are hereby designated as depositaries. The depositaries shall fulfil their duties in accordance with Article 77 of the Vienna Convention on the Law of Treaties of 23 May 1969 and shall consult each other in the fulfilment of their duties. Article 18 Entry into force, duration, withdrawal and termination 1. This Agreement shall be subject to ratification, acceptance or approval. Instruments of ratification, acceptance or approval shall be deposited with at least one of the depositaries. It shall enter into force on the 30th day following the date of receipt of such instruments from the Russian Party and from one other signatory, and shall remain in force for a period of five years from that date. For each signatory depositing such an instrument thereafter, this Agreement shall enter into force for it 30 days following the receipt by at least one of the depositaries of such instrument and shall remain in force until the expiration of its original five-year period. 2. This Agreement shall be extended automatically for further periods of five years. Any Party may request at least one of the depositaries at least 90 days before the expiration of the five-year period to convene a meeting of the Parties to consider the termination, modification or amendment of this Agreement 3. Any Party may withdraw from this Agreement upon giving 90 days written notification to at least one of the depositaries. The MNEPR Committee shall immediately be seized of the matter and shall make recommendations to the Parties on the further continuation of the Agreement. 4. The obligations under Articles 8 to 11, Article 12 first and third paragraphs, and Article 13 of this Agreement shall remain in effect regardless of any subsequent transfer of ownership of the object of cooperation, and regardless of any termination of, or withdrawal from, this Agreement, or the expiration of its validity. 5. Notwithstanding any termination of this Agreement, it shall continue to apply to any Implementing Agreement which the Parties to such Implementing Agreement agree to continue, for the duration of such Implementing Agreement. 6. Where a Party withdraws from this Agreement but continues to be a Party to an Implementing Agreement, this Agreement shall continue to apply to such Party with respect to its participation in such Implementing Agreement. 7. This Agreement shall be applied on a provisional basis from the date of its signature. Done at Stockholm on 21 May 2003 in the English, French and Russian languages, all texts being equally authentic, in two originals of which one shall be deposited in the archives of the Ministry of Foreign Affairs of the Russian Federation and one in the archives of the Organisation for Economic Cooperation and Development. Duly certified copies of this Agreement shall be transmitted to the signatories and acceding Parties. In the event of any dispute or divergence in relation to this Agreement the English text shall prevail for the purposes of interpretation.